Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 of the current application teaches similar subject matter as the prior art of Paniconi (US 8,239,196), Paulik et al. (US 2016/0034811), and Hanazawa et al. (US 2020/0005775).  However the prior art fails to teach “to create a third neural network, the third neural network having a structure in which an output layer of the second neural network is removed and a final layer of an intermediate layer of the second neural network is a new output layer, to output a bottleneck feature value suitable for discrimination between noise and voice from the new output layer; to create the synthetic neural network, the synthetic neural network having parameters defining a same structure as a structure other than the output layer of each of the first neural network and the third neural network, to calculate the likelihood of voice and the bottleneck feature value; and to learn the Gaussian mixture model of noise and voice, by using the bottleneck feature value output from the third neural network, and the learning data’ as recited in claim 1.
Claims 2-5 are allowed for being dependent on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/14/2020 was filed in compliance with the provisions of 37 CFR 1.97and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al. (US 2020/00435504) discloses voice identity training feature extraction and classifier training.
Lee et al. (US 2020/0118544) discloses intelligent voice recognition.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATWANT K SINGH whose telephone number is (571)272-7468. The examiner can normally be reached Monday thru Friday 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATWANT K SINGH/Primary Examiner, Art Unit 2672